Title: From Benjamin Franklin to Josiah and Abiah Franklin, 6 September 1744
From: Franklin, Benjamin
To: Franklin, Josiah,Franklin, Abiah


Philada. Sept. 6. 1744
Honoured Father and Mother,
I apprehend I am too busy in prescribing, and meddling in the Dr’s Sphere, when any of you complain of Ails in your Letters: But as I always employ a Physician my self when any Disorder arises in my Family and submit implicitly to his Orders in every Thing, so I hope you consider my Advice, when I give any, only as a Mark of my good Will, and put no more of it in Practice than happens to agree with what your Dr. directs.
Your Notion of the Use of Strong Lee I suppose may have a good deal in it. The Salt of Tartar, or Salt of Wormwood, frequently prescrib’d as for cutting, opening and cleansing is nothing more than the Salt of Lee procur’d by Evaporation. Mrs. Stephens’s Medicine for the Stone and Gravel, the Secret of which was lately purchas’d at a great Price by the Parliament, has for its principal Ingredient, Soap, which Boerhave calls the most universal Remedy. The same Salt intimately mix’d with Oil of Turpentine, which you also mention, makes the Sapa Philosophorum, wonderfully extoll’d by some Chymists, for like Purposes. ’Tis highly probable (as your Dr. says) that Medicines are much alter’d in passing between the Stomack and Bladder; but such Salts seem well fitted in their Nature to pass with the least Alteration of almost any thing we know. And if they will not dissolve Gravel and Stone, yet I am half persuaded that a moderate Use of them may go a great Way towards preventing those Disorders, as they assist a weak Digestion in the Stomack and powerfully dissolve Crudities there, which I have frequently experienc’d. As to Honey and Mellasses, I did not mention them meerly as Openers and Looseners, but also from a Conjecture that as they are heavier in themselves than our common Drink, they might when dissolved in our Bodies, encrease the specific Gravity of our Fluids, the Urine in particular, and by that means keep separate and suspended therein those Particles which when united form gravel, &c. I will enquire after the Herb you mention: We have a botanist here, an intimate Friend of mine, who knows all the plants in the Country. He would be glad of a Correspondence with some Gentlemen of the same Taste with you; and has twice thro’ my Hands sent Specimens of the famous Chinese Ginseng, found here, to Persons who desired it in Boston neither of whom have had the Civility to write him a Word in Answer, even to acknowledge the Receipt of it; of which please to give a Hint to Br. John.
We have had a very healthy Summer, and a fine Harvest: The Country is fill’d with Bread, but as Trade declines since the War began, I know not what our Farmers will do for a Market. I am Your affectionate and Dutiful Son
B Franklin
